Case 1:17-cr-00357-LAK Document 464 Filed 11/26/19 Page 1 of 1

ALLEN & OVERY

BY ECF Allen & Overy LLP

1221 Avenue of the Americas
The Honorable Lewis A. Kaplan New York NY 10020
United States District Judge Tel 212 610 6369
Southern District of New York Fax 212 610 6399
Daniel Patrick Moynihan eugene. ingoglia@allenovery.com

United States Courthouse
500 Pearl Street
New York, NY 10007

November 26, 2019

Re: United States v. Blaszezak et al., No. 17 Cr. 357 (LAK)

 

Dear Judge Kaplan:

We write on behalf of Robert Olan to respectfully request permission for him to travel with his family to Florida
on December 20, 2019 returning December 29, 2019. Mr. Olan’s current bail conditions restrict his travel to the
Southern and Eastern Districts of New York, the District of New Jersey and the Eastern, Middle, and Western
Districts of Pennsylvania. The Government and Pre-Trial Services both consent to this application.

Respectfully submitted,

     

Copy (by ECF) to: — Ian McGinley
Joshua Naftalis
Brooke Cucinella
Assistant United States Attorneys

Copy (by email) to: Rena Bolin
Lura Jenkins
Pre-Trial Services Officers

Allen & Overy LLP is a limited liability partnership registered in England and Wales with registered number OC 306763. It is authorized and regulated by the Solicitors Regulation Authority
of England and Wales. Allen & Overy LLP is a multi-jurisdictional law firm with lawyers admitted to practice in a variety of jurisdictions. A list of the members of Allen & Overy LLP and their
professional qualifications is open to inspection at its registered office, One Bishops Square, London, E1 6AD and at the above address. The term partner is used to refer to a member of
Allen & Overy LLP or an employee or consultant with equivalent standing and qualifications.

Allen & Overy LLP or an affiliated undertaking has an office in each of: Abu Dhabi, Amsterdam, Antwerp, Bangkok, Barcelona, Beijing, Belfast, Bratislava, Brussels, Bucharest (associated
office), Budapest, Casablanca, Dubai, Dusseldorf, Frankfurt, Hamburg, Hanoi, Ho Chi Minh City, Hong Kong, Istanbul, Jakarta (associated office), Johannesburg, London, Luxembourg,

Madrid, Milan, Moscow, Munich, New York, Paris, Perth, Prague, Riyadh (cooperation office), Rome, Sao Paulo, Seoul, Shanghai, Singapore, Sydney, Tokyo, Warsaw, Washington, D.C.
and Yangon.
